Citation Nr: 0740299	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied 
service connection for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

Under applicable law, the veteran may be entitled to 
secondary service connection if his service-connected 
diabetes mellitus aggravates his hypertension.  38 C.F.R. 
§ 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  A 
private physician has indicated that the veteran's diabetes 
contributes to and/or worsens his hypertension and its 
management in a statement dated October 2005.  The physician, 
however, did not explain the rationale for his opinion or 
indicate the scope of his review of the case.  Sklar v. 
Brown, 5 Vet. App. 140 (1993) (the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion).  Thus, a thorough medical 
opinion regarding aggravation is necessary before the Board 
may adjudicate this matter. 

Accordingly, the case is REMANDED for the following action:

1.  Have a medical doctor examine the 
claims file and express an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's hypertension is due to or 
aggravated by his service connected 
diabetes mellitus.  The examiner should 
give a complete rationale for his or her 
opinion and reconcile the conclusion with 
the October 2005 statement of the private 
physician.  If the examiner feels that an 
examination of the veteran is necessary 
to render the requested opinion, schedule 
the veteran for an appropriate 
examination.

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case and allow an appropriate period of 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

